Citation Nr: 1818142	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to August 13, 2013, and to a rating in excess of 20 percent from August 13, 2013, forward.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) evaluation, effective April 7, 2009.

In an April 2014 rating decision, the RO increased the evaluation of the Veteran's bilateral hearing loss to 20 percent, effective August 13, 2013.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In September 2015, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The Veteran has also perfected an appeal of a February 2015 rating decision that denied entitlement to service connection a left knee disorder and a right knee disorder.   He has requested and is awaiting the scheduling of a video-conference hearing before the Board on those claims.  As such, they will  be addressed in a separate Board decision.

 



FINDINGS OF FACT

1.  Prior to March 1, 2011, the objective findings correspond to no more than a 0 percent rating for bilateral hearing loss.

2.  From March 1, 2011, forward, the objective findings correspond to no more than a 20 percent rating for bilateral hearing loss.

3.  The Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to March 1, 2011, the criteria for an initial, compensable rating for bilateral hearing loss have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  From March 1, 2011, forward, the criteria for a disability rating in excess of 20 percent rating for bilateral hearing loss have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I.  Applicable Law for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2017).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400 (o)(2) (2017).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  


The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.  

There are alternative criteria for certain exceptional patterns of hearing loss.  Specifically, if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based on either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2017).  Each ear will be evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

The Board notes that the Veteran's left ear hearing loss has, on occasion, been manifested by the exceptional pattern set forth in 38 C.F.R. § 4.85(b).  Accordingly, the Board will specify when the alternative criteria apply.  See 38 C.F.R. § 4.86.

II.  Analysis

The Veteran asserts that his bilateral hearing loss is entitled to a compensable disability rating prior to March 1, 2011, and to a rating in excess of 20 percent from March 1, 2011, forward.  For the following reasons and bases, the Board finds that the Veteran's claim must be denied.



Prior to March 1, 2011

A June 2009 private audiogram from South Texas ENT Consultants has been associated with the claims file.  However, while the report demonstrates puretone threshold testing, the speech recognition scores clearly indicate that they were from the NU-6 speech recognition test.  See June 2009 Audiological Evaluation.  As the Maryland CNC controlled speech test was not used, as is required for rating a hearing loss disability under 38 C.F.R. § 4.85, this evaluation is invalid for rating purposes.

A July 2009 VA examination report reflects a puretone threshold average of 46 dB in the right ear, and 51 dB in the left ear.  Speech recognition testing yielded scores of 88 percent in the right ear, and 80 percent in the left ear.

Prior to March 1, 2011, the applicable examination report shows that the highest puretone threshold average for the right ear was 46 dB.  The lowest speech recognition score was 88 percent.  Applying these values to Table VI results in a numeric designation of II for the right ear.  The highest puretone average for the left ear was 51 dB.  The lowest speech recognition score was 80 percent.  Applying these values to Table VI results in a designation of IV for the left ear.  The point where designations IV and VIII intersect on Table VII yields a 0 percent, or noncompensable, rating.

Accordingly, the criteria for a compensable disability rating have not been demonstrated by a mechanical application of the rating schedule prior to March 1, 2011.

From March 1, 2011, forward

A March 2011 private audiogram from South Texas ENT Consultants reflects a puretone threshold average of 65 dB in the right ear, and 66 dB in the left ear.  Speech recognition scores were 72 percent bilaterally.  For the right ear, the puretone threshold average of 65 dB and speech discrimination score of 72 percent yields a numeric designation of V under Table VI.  See 38 C.F.R. § 4.85.  For the left ear, the puretone threshold average of 66 dB and speech discrimination score of 72 percent yields a numeric designation of VI under Table VI.  Id.  The point where designations V and VI intersect on Table VI yields a 20 percent disability rating under Diagnostic Code 6100.  Id.

An August 2013 VA examination report reflects a puretone threshold average of 66 dB in the right ear, and 65 dB in the left ear.  Speech recognition scores were 68 percent bilaterally.  For the right ear, the puretone threshold average of 66 dB and speech discrimination score of 68 percent yields a numeric designation of V under Table VI.  See 38 C.F.R. § 4.85.  For the left ear, the puretone threshold average of 65 dB and speech discrimination score of 68 percent yields a numeric designation of VI under Table VI.  Id.  The point where designations V and VI intersect on Table VI yields a 20 percent disability rating under Diagnostic Code 6100.  Id.

An April 2017 VA examination report reflects a puretone threshold average of 66 dB in the right ear, and 68 dB in the left ear.  Speech recognition scores were 90 percent in the right ear, and 72 percent in the left ear.  The Board notes that the Veteran's left ear was manifested by the pattern described in 38 C.F.R. § 4.86(b) at this examination.  See April 2017 VA Examination Report (reflecting puretone thresholds of 30dB at 1000 Hertz and 75 dB at 2000 Hertz).  Accordingly, the Roman numeral designation for the Veteran's left ear will be chosen from Table VI or Table VIA, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

For the right ear, the puretone threshold average of 66 dB and speech discrimination score of 90 percent yields a numeric designation of III under Table VI.  See 38 C.F.R. § 4.85.  For the left ear, the puretone threshold average of 68 dB and speech discrimination score of 72 percent yields a numeric designation of VI under Table VI.  Id.  The left ear puretone threshold average of 68 dB yields a numeric designation of V under Table VIA.  Id.  The higher designation for the Veteran's left ear, numeral VI, comes from Table VI, and is subsequently elevated to the next higher number, VII.  The point where designations III and VII intersect on Table VI yields a 20 percent disability rating under Diagnostic Code 6100.  Id.

Accordingly, the criteria for a rating in excess of 20 percent have not been demonstrated by a mechanical application of the rating schedule from March 1, 2011, forward.

With respect to the entire appellate period, the Board does not doubt that the Veteran's hearing loss causes him considerable challenges, and has considered his statements that he experiences difficultly in hearing conversation, has to read lips in order to understand conversation, has to stand close to people and ask people to repeat themselves, has severe difficulty communicating in background noise and must rely on visual cues with his hearing aids for all speech understanding, and that family members complain that his TV is too loud.  

However, the functional effects of the Veteran's difficulty hearing and understanding speech in various contexts, as described in detail above, are contemplated by the rating schedule.  In this regard, the "rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure." See Doucette v. Shulkin, 28 Vet. App. 366, 369, 371 (2017).  Accordingly, the Veteran's reported difficulties with his hearing loss, to include those affecting both the quality of his life and his earning capacity, are contemplated by the schedular criteria.  The functional impairment he has described does not establish entitlement to higher ratings than those assigned, absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation.

In sum, the Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for an initial, compensable rating prior to March 1, 2011, and in excess of 20 percent thereafter.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3.




III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017); Mittleider v. West, 11 Vet. App. 181 (1998).  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

As noted above, the Veteran is service connected for bilateral hearing loss, rated as noncompensable prior to March 1, 2011, and as 20 percent disabling thereafter.  He is also service connected for tinnitus, rated as 10 percent disabling effective April 7, 2009; degenerative arthritis, left hip, rated as 10 percent disabling effective March 22, 2011; and degenerative arthritis, right hip, rated as 10 percent disabling effective July 21, 2011.  The combined service-connected disability rating is 10 percent prior to March 1, 2011, 30 percent from March 1, 2011 to July 20, 2011; and 40 percent from July 21, 2011, forward.  Thus, he has not met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) at any time during the appellate period.

Nevertheless, the Veteran may be entitled to a TDIU if it is established that he is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16(b) (2016).  Therefore, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, or work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2016).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233 (2015).  The regulation requires that, in cases of Veterans who evidence suggests are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements of 38 C.F.R. 4.16(a), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2016).

The Veteran reportedly worked in supply chain management for approximately 20 years, which involved procurement, logistics, budget control, and inventory tasks.  On his claim form for a TDIU, he stated that he was unable to work because of his bilateral hearing loss, tinnitus, degenerative arthritis, left hip, and degenerative arthritis, right hip.  He indicated that he last worked on a full-time basis in November 2012.  Specifically, during the appellate period, he had temp jobs from October 2011 to November 2012.  With respect to his education, he has completed college.  See VA Form 21-8940, dated October 26, 2015.  



The Veteran asserts that he cannot stand for long because of pain in his hips and legs, and that he cannot bend or stoop.  With respect to hearing loss, he has stated that he has lost opportunities for employment because he hears interviewers' questions incorrectly and responds incorrectly.  However, he also testified that he had never been fired or left a job because of his hearing loss; rather, his jobs were temporary in nature.  He has stated that his tinnitus causes dizziness and problems in a noisy environment and is annoying.  Further, the Veteran has stated that employers will not hire him because of his disabilities, despite his education, to include a BA in Business Administration and an AAS in accounting, and his extensive experience in his field.

In regard to the Veteran's bilateral hearing loss and tinnitus, on VA audiological examination in July 2009, the examiner reported the Veteran's bilateral hearing loss likely affects speech understanding during daily activities and would disqualify him from employment that requires normal hearing acuity.  At the August 2013 and April 2017 VA examinations, the Veteran reported difficulty communicating in the presence of background noise, difficulty hearing speech clearly, and having to read lips.  

Addressing the functional impact of the Veteran's service-connected degenerative arthritis of the left hip and right hip, a May 2011 VA Hip and Thigh examination report noted the functional impairment of the Veteran's left hip degenerative arthritis decreased his ability for prolonged standing and walking.  A February 2012 VA examination report stated the Veteran could not walk more than one half of a mile at time, stand for more than one hour, and had limited stair climbing ability.  A December 2015 VA examination noted that the Veteran's hip pain increased with prolonged standing and sitting, going up or down stairs, and climbing ladders.

At the June 2015 Board hearing, the Veteran testified that his previous two employment periods were contract positions.  See June 2015 Hearing Transcript.  He held these jobs until they were terminated when the contracts he had been hired under expired.  Id.  



While acknowledging that the Veteran has service-connected symptoms such as difficulty hearing and understanding speech, ringing in his ears, and pain with prolonged sitting and standing, the weight of the persuasive evidence of record does not demonstrate his service-connected disabilities alone are of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.  

The record does not show that substantially gainful activity in a sedentary capacity or within the limitations imposed by his service-connected disabilities is inconsistent with or foreclosed by his education, work history, and vocational attainment.  His past work experience is sedentary in nature.  While he has increased hip pain with prolonged sitting, there is no indication that he would not be able to stand and walk on occasion for relief in his work environment.  Further, while his hearing loss and tinnitus cause difficulty hearing and understanding speech, the Veteran has indicated that he is able to read lips in order to understand conversation and rely on visual cues.  

Accordingly, the Board finds that, where considered separately or in their combined effects, the Veteran's service-connected bilateral hearing loss, tinnitus, and degenerative arthritis of the right hip and left hip are not sufficiently incapacitating as to prevent him from performing full time work consistent with his extensive education and employment experience.  The evidence of record establishes that the Veteran's service-connected disabilities do not preclude sedentary employment, and given his variety of work experience and skills, as well as his college education, the evidence weighs against a finding that he could not engage in substantially gainful employment, as defined for TDIU purposes, solely due to his service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Board finds that the most probative evidence of record does not support the conclusion that the Veteran, having not met the threshold percentage requirements for a schedular TDIU under 38 C.F.R. 4.16(a), is unemployable by reason of his service-connected disabilities, and referral of the issue to the VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis is not required.  38 C.F.R. § 4.16(b).

ORDER

Entitlement to an initial, compensable rating for bilateral hearing loss prior to March 1, 2011 is denied.

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss from March 1, 2011, forward, is denied.

Entitlement to a TDIU is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


